Case 1:18-cv-00969-CMA-MEH Document 136 Filed 07/23/20 USDC Colorado Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 18-cv-00969-CMA-MEH

   ATLAS BIOLOGICALS, INC., a Colorado corporation,

           Plaintiff/Counter-Defendant,

   v.

   THOMAS JAMES KUTRUBES, an individual,

           Defendant,

   BIOWEST, LLC, a Missouri limited liability company,

           Defendant/Counter-Plaintiff


        ORDER GRANTING PLAINTIFF’S SECOND MOTION FOR PARTIAL SUMMARY
                                  JUDGMENT


           This matter is before the Court on Plaintiff Atlas Biologicals, Inc.’s Second Motion

   for Partial Summary Judgment (“the Motion”) (Doc. # 80). The briefing is complete. (Doc

   ## 82, 87, 91.) The Court, having reviewed all filings, exhibits, and relevant case law,

   and being fully advised in the premises, grants Plaintiff’s Second Motion for Partial

   Summary Judgment.

                    I.     FACTUAL AND PROCEDURAL BACKGROUND

           The Court incorporates herein its recounting of the facts from its March 14, 2019

   Order. (Doc. # 65.) It details factual and procedural developments only to the extent

   necessary to address the instant Motion.
Case 1:18-cv-00969-CMA-MEH Document 136 Filed 07/23/20 USDC Colorado Page 2 of 13




   A.     PRIMARY SUIT

          This action arises from a separate lawsuit that was tried before this Court, Atlas

   Biologicals, Inc. v. Kutrubes, Civil Action No. 15-cv-00355-CMA-KMT (the “Primary

   Suit”). Plaintiff Atlas Biologicals, Inc. (“Atlas”) initiated both the Primary Suit and the

   action presently before the Court. Atlas specializes in the production of bovine serum-

   based products used for cell culture and research.

          In the Primary Suit, Atlas filed suit against Thomas Kutrubes (a Defendant in this

   matter) and Kutrubes’s companies, Peak Serum, Inc. and Peak Serum, LLC (non-

   parties to this matter). 1 Plaintiff alleged in the Primary Suit that while Kutrubes was its

   employee and a shareholder he illegally used Plaintiff’s trademarks, trade secrets, and

   other confidential and proprietary information, and solicited its customers for his nascent

   competing business, Peak Serum. Plaintiff asserted claims for trademark infringement

   under federal and Colorado law; unfair competition (false designation of origin) under

   federal law; misappropriation of trade secrets under the Colorado Uniform Trade

   Secrets Act, Colo. Rev. Stat. §§ 7-74-101, et seq.; conversion; violations of the

   Colorado Consumer Protection Act, Colo. Rev. Stat. §§ 6-1-105, et seq.; breach of

   fiduciary duty; and breach of contract.

          The Court conducted a five-day bench trial on Plaintiff’s claims from March 5,

   2018, through March 9, 2018. Approximately a month and a half after the trial



   1
    The Court takes judicial notice of the documents filed and settings held in the Primary Suit
   pursuant to Federal Rule of Evidence 201. See Stan Lee Media, Inc. v. Walt Disney Co., 774
   F.3d 1292, 1298 n.2 (10th Cir. 2014); Winzler v. Toyota Motor Sales U.S.A., Inc., 681 F.3d
   1208, 1212–13 (10th Cir. 2012).

                                                  2
Case 1:18-cv-00969-CMA-MEH Document 136 Filed 07/23/20 USDC Colorado Page 3 of 13




   concluded, on April 17, 2018, Plaintiff filed an “Emergency Ex Parte” Motion for Pre-

   Judgment Attachment and for a Temporary Restraining Order and Injunction Against

   Further Conveyances of Assets by Defendants. Plaintiff stated that on April 4, 2018,

   “Kutrubes purported to transfer all of his stock in Atlas Biologicals to Biowest LLC . . .

   whose president and CEO is Wendell Leinweber” (“the Purported Transfer”) and argued

   that Kutrubes’s attempted conveyance of this stock was “an effort to hinder, delay, or

   defraud creditors and warrants the imposition of a writ of pre-judgment attachment

   against his Atlas Biologicals stock.” Plaintiff attached as exhibits (1) a letter from

   Kutrubes’s counsel to Plaintiff’s counsel, informing them that Kutrubes transferred his

   stock “to a third party, Biowest, LLC, effective April 4, 2018,” and that Leinweber was

   the contact person for Biowest, LLC (“Biowest”); and (2) a Transfer and Conveyance of

   Common Stock, dated April 4, 2018, and signed by Kutrubes.

          The Court heard testimony and argument on Plaintiff’s Motion for Pre-Judgment

   Attachment on April 19, 2018. At the outset, the Court made clear that the hearing was

   limited specifically to whether it could issue a writ of attachment as to whatever interest

   Kutrubes had in the 7 percent of Atlas stock he owned. It was not concerned with

   whether Kutrubes’s shares had actually transferred to Biowest because “that [was] a

   matter for a separate action.” The Court explained that it did not have any jurisdiction

   over Biowest or Leinweber. After hearing testimony from Kutrubes and argument from

   counsel, the Court announced that it would “issue an order of pre-judgment attachment

   as to whatever interest remains in [Kutrubes] for the 7 percent of stock that he owns in

   Atlas.” It clarified that it did not know what interest remained and “that would not be


                                                 3
Case 1:18-cv-00969-CMA-MEH Document 136 Filed 07/23/20 USDC Colorado Page 4 of 13




   decided by [the Court] unless [the parties] file[d] a separate action in this Court for either

   declaratory judgment or for further undoing the fraudulent conveyance.”

          The Court issued the Writ of Attachment on April 24, 2018, pursuant to Colorado

   Rule of Civil Procedure 102. It ordered the Sheriff of Larimer County to “attach and

   safely keep any stock of [Plaintiff] owned by [Kutrubes] which may be found within the

   County of Larimer.” Plaintiff subsequently informed the Court that it had served the Writ

   of Attachment on Kutrubes on May 3, 2018, and that it had “surrendered [Kutrubes’s]

   stock certificates to the Larimer County Sheriff on May 9, 2018.”

          On September 23, 2019, the Court issued its Findings of Fact and Conclusions of

   Law in the Primary Suit. (Doc. # 158.) The Court entered judgment in favor of Plaintiff

   and against Kutrubes on Plaintiff’s claims for federal trademark infringement, Colorado

   common law trademark and trade name infringement, misappropriation of trade secrets,

   and breach of fiduciary duty. (Id. at 55.) The Court awarded $2,048,180.50 in damages

   to Plaintiff (id.), and final judgment was entered against Kutrubes (Doc. # 159).

   B.     THE INSTANT ACTION

          Plaintiff initiated the action presently before the Court on April 25, 2018, one day

   after the Court issued the Writ of Attachment in the Primary Suit. Plaintiff seeks

   “declaratory relief pursuant Fed. R. Civ. P. 57 to void the purported transfer of stock

   [from Kutrubes to Biowest] under Article 8 of the Colorado Uniform Commercial Code

   or, in the alternative, to avoid and recover a fraudulent transfer pursuant to the Colorado

   Uniform Fraudulent Conveyances Act C.R.S. §§ 38-8-101 et seq. (CUFTA).” (Doc. # 70

   at 1.) Plaintiff asserts three claims for relief: (1) “declaratory judgment that the purported


                                                 4
Case 1:18-cv-00969-CMA-MEH Document 136 Filed 07/23/20 USDC Colorado Page 5 of 13




   transfer is void” under Article 8 of the Colorado Uniform Commercial Code (“UCC”),

   Colo. Rev. Stat. §§ 4-8-101, et seq.; (2) avoidance of the purported transfer under the

   Colorado Uniform Fraudulent Transfer Act (“CUFTA”), Colo. Rev. Stat. § 38-8-105(1)(a),

   as “actual fraud;” and (3) avoidance of the purported transfer under CUFTA, Colo. Rev.

   Stat. §§ 38-8-105(1)(b) or -106(1), as “constructive fraud.” (Id. at 13–17.)

          Plaintiff filed the instant Motion on April 19, 2019, wherein Plaintiff moves the

   Court to find that the Purported Transfer is void under the UCC and grant summary

   judgment on its first claim for declaratory relief. (Doc. # 80.) Defendant Kutrubes filed

   his response on May 10, 2019. (Doc. # 82.) Kutrubes urges the Court to find that the

   transfer was valid because Defendants substantially complied with the UCC and an

   equitable transfer of stock occurred. (Id. at 5–9.) Defendant Biowest filed its response

   on May 10, 2019. (Doc. # 83.) Biowest argues that Plaintiff’s Motion should be denied

   because, inter alia, Article 8 of the UCC is irrelevant to the transfer of ownership of

   stock and an equitable transfer of stock occurred. See generally (id.). Plaintiff

   subsequently filed its Amended Combined Reply (Doc. # 87) and a Supplement to

   Plaintiff’s Second Motion for Partial Summary Judgment (Doc. # 91) with leave of Court.

   C.     STATEMENT OF FACTS

          The parties do not dispute the following material facts, which are pertinent to the

   Court’s determination of the instant Motion.

          Prior to the Primary Suit, Atlas issued approximately 7% of its stock to Defendant

   Kutrubes. (Doc. # 80 at 2); (Doc. # 82 at 2). As of April 3, 2018, Kutrubes owned

   approximately 44,681 shares of Atlas stock. (Doc. # 80-1 at 75.) On April 4, 2018,


                                                  5
Case 1:18-cv-00969-CMA-MEH Document 136 Filed 07/23/20 USDC Colorado Page 6 of 13




   Defendant Kutrubes purportedly transferred all of his shares of common stock,

   representing 7% of the outstanding shares of Atlas to Biowest, LLC (“the Purported

   Transfer”). (Doc. # 80-1 at 22.) A cover letter dated April 5, 2018, drafted by Defendant

   Kutrubes’s attorney in the Primary Action stated, in part, “Mr. Kutrubes has transferred

   [his] stock to a third party, Biowest, LLC, effective April 4, 2018.” (Id. at 22–23.)

   Enclosed with the cover letter was a “Transfer and Conveyance of Common Stock” and

   an “Irrevocable Stock Transfer Power.” (Id. at 22–25.) Biowest did not receive delivery

   of an indorsed certificate for Kutrubes’s shares. (Doc. # 80 at 4); (Doc. # 83 at 8). Atlas

   had not created stock certificates for Kutrubes’s shares at the time of the Purported

   Transfer. (Doc. # 80-1 at 75.) Atlas subsequently created stock certificates for

   Kutrubes’s shares. (Id.)

          Upon notice of the Purported Transfer, Atlas immediately sought a writ of

   attachment in the Primary Suit. (Doc. # 80 at 5); (Doc. # 82 at 3); (Doc. # 83 at 8). The

   Court issued a writ of attachment with respect to the shares, as described above.

          On June 18, 2019, Kutrubes submitted a written shareholder’s request to inspect

   Atlas’s corporate records pursuant to Colo. Rev. Stat. §§ 7-116-101 and -102. (Doc. #

   91-1 at 1–6.) The shareholder’s request is signed by Kutrubes and states that Kutrubes

   is a current shareholder of Atlas, owns 52,689 shares of Atlas stock, and has been a

   shareholder of Atlas for 9 years. Kutrubes represented therein that he sought, in part, to

   “review and ascertain the value of [his] shares.” (Id. at 2.) Kutrubes attached thereto

   copies of Atlas stock certificates in his name. (Id. at 4–6.)




                                                 6
Case 1:18-cv-00969-CMA-MEH Document 136 Filed 07/23/20 USDC Colorado Page 7 of 13




                                   II.    LEGAL STANDARDS

          Summary judgment is warranted when “the movant shows that there is no

   genuine dispute as to any material fact and the movant is entitled to judgment as a

   matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it is essential to the proper

   disposition of the claim under the relevant substantive law. Wright v. Abbot Labs., Inc.,

   259 F.3d 1226, 1231–32 (10th Cir. 2001). A dispute is “genuine” if the evidence is such

   that it might lead a reasonable jury to return a verdict for the nonmoving party. Allen v.

   Muskogee, Okl., 118 F.3d 837, 839 (10th Cir. 1997).

          When reviewing motions for summary judgment, a court may not resolve issues

   of credibility and must view the evidence in the light most favorable to the nonmoving

   party—including all reasonable inferences from that evidence. Id. However, conclusory

   statements based merely on conjecture, speculation, or subjective belief do not

   constitute competent summary judgment evidence. Bones v. Honeywell Int’ l, Inc., 366

   F.3d 869, 875 (10th Cir. 2004).

          The moving party bears the initial burden of demonstrating an absence of a

   genuine dispute of material fact and entitlement to judgment as a matter of law. Id. In

   attempting to meet this standard, a movant who does not bear the ultimate burden of

   persuasion at trial does not need to disprove the other party’s claims; rather, the movant

   need simply point the court to a lack of evidence for the other party on an essential

   element of that party’s claim. Adler v. Wal-Mart Stores, Inc., 144 F.3d 644, 671 (10th

   Cir. 1998) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).




                                                  7
Case 1:18-cv-00969-CMA-MEH Document 136 Filed 07/23/20 USDC Colorado Page 8 of 13




          Once the movant meets its initial burden, the burden then shifts to the nonmoving

   party to “set forth specific facts showing that there is a genuine issue for trial.” Anderson

   v. Liberty Lobby Inc., 477 U.S. 242, 256 (1986). The nonmoving party may not simply

   rest upon its pleadings to satisfy this burden. Id. Rather, the nonmoving party must “set

   forth specific facts that would be admissible in evidence from which a rational trier of

   fact could find for the nonmoving party.” Adler, 144 F.3d at 671. “To accomplish this, the

   facts must be identified by reference to affidavits, deposition transcripts, or specific

   exhibits incorporated therein.” Id. Ultimately, the Court’s inquiry on summary judgment

   is whether the facts and evidence identified by the parties present “a sufficient

   disagreement to require submission to a jury or whether it is so one-sided that one party

   must prevail as a matter of law.” Anderson, 477 U.S. at 251–52.

                                      III.    DISCUSSION

          Plaintiff moves for summary judgment on its claim for a declaratory judgment that

   the Purported Transfer is void and of no effect under Article 8 of the UCC and that the

   Writ of Attachment in the Primary Suit attached Kutrubes’s stock in Atlas. The Court

   finds that Kutrubes’s Atlas stock was uncertificated, that Defendants did not meet the

   requirements for transfer of uncertificated stock under Article 8 of the UCC, and that an

   equitable transfer did not occur. Accordingly, the Court grants the Motion.

   A.     ATLAS’S STOCK WAS AN UNCERTIFICATED SECURITY

          Plaintiff moves this Court to find that Kutrubes’s shares were certificated

   securities because Atlas’s bylaws require that its stock be certificated. (Doc. # 80-1 at

   11–12.) Under the UCC, a “certificated security” is a security that is represented by a


                                                 8
Case 1:18-cv-00969-CMA-MEH Document 136 Filed 07/23/20 USDC Colorado Page 9 of 13




   certificate. Colo. Rev. Stat. § 4-8-102(4). An “uncertificated security” is a security that is

   not represented by a certificate. Colo. Rev. Stat. § 4-8-102(18). Atlas admits that it

   created stock certificates for Kutrubes’s shares only after the Purported Transfer took

   place. (Doc. # 80-1 at 75.) Therefore, Kutrubes’s shares were not represented by a

   certificate at the time of the Purported Transfer. Accordingly, they were uncertificated

   securities under the UCC.

   B.     THE PURPORTED TRANSFER DID NOT MEET THE REQUIREMENTS FOR
          TRANSFER OF OWNERSHIP OF THE STOCK UNDER THE UCC

          1.     Article 8 of the UCC Applies

          Biowest argues that delivery under the UCC is not required to transfer legal

   ownership of stock in the instant case and posits that delivery occurs following the sale

   of a security. See (Doc. # 83 at 21) (“Registration and delivery of shares is not relevant

   to the question of ownership.”). Upon review of the statute and the case law, the Court

   concludes that Article 8 of the UCC governs the Purported Transfer and its delivery

   requirements must be satisfied for legal ownership of stock to transfer.

          Corporate shares are “securities” for purposes of Article 8 of the UCC, which

   governs the transfer of corporate shares. Mortg. Investments Corp. v. Battle Mountain

   Corp., 93 P.3d 557, 560 (Colo. App. 2003) (citing Colo. Rev. Stat. §§ 4–8–101, et seq.).

   Pursuant to the reasoning of the Colorado Supreme Court and the Colorado Court of

   Appeals, Article 8 of the UCC governs acquisition of legal ownership of uncertificated

   shares of a corporation and failure to comply with Article 8’s requirements results in no

   legal interest in those shares. Cf. Mortg. Investments Corp. v. Battle Mountain Corp., 70

   P.3d 1176, 1187 (Colo. 2003) (Article 8 “governs acquisition of legal ownership of

                                                 9
Case 1:18-cv-00969-CMA-MEH Document 136 Filed 07/23/20 USDC Colorado Page 10 of 13




    certificated shares of a corporation and generally requires that a purchaser receive the

    security certificate or certified stock of the corporation.”), as modified on denial of

    reh'g (June 9, 2003); Mortg. Investments Corp., 93 P.3d at 560 (affirming trial court’s

    conclusion that individual who purportedly purchased shares of the defendant

    corporation but failed to obtain stock certificates “did not acquire ownership” of the

    property because he “did not comply with Article 8”). Under Article 8 of the UCC,

    “delivery” is used “to describe the formal steps necessary for a purchaser to acquire a

    direct interest in a security.” Colo. Rev. Stat. § 4-8-301 cmt. 1.

           2.     Defendants Did Not Meet the Requirements for Transfer of Legal
                  Ownership Under Article 8

           Therefore, the Court looks to the requirements for delivery of uncertificated

    securities under Article 8 to determine whether Kutrubes transferred legal ownership of

    his Atlas stock to Biowest. The UCC provides that delivery of an uncertificated security

    to a purchaser occurs when either of the following conditions is satisfied:

           (1) The issuer registers the purchaser as the registered owner, upon original
           issue or registration of transfer; or

           (2) Another person, other than a securities intermediary, either becomes the
           registered owner of the uncertificated security on behalf of the purchaser
           or, having previously become the registered owner, acknowledges that it
           holds for the purchaser.

    Colo. Rev. Stat § 4-8-301 (2019).

           It is undisputed that Atlas is the issuer of Kutrubes’s stock and that it did not

    register Biowest as the registered owner. (Doc. # 80 at 6); (Doc. # 82 at 4); (Doc. # 83

    at 9). Although Biowest argues that Atlas had a duty to register Biowest as the

    registered owner under Colo. Rev. Stat. § 4-8-401 (Doc. # 83 at 18–21), Colo. Rev. Stat

                                                  10
Case 1:18-cv-00969-CMA-MEH Document 136 Filed 07/23/20 USDC Colorado Page 11 of 13




    § 4-8-301 asks whether the issuer actually registered the purchaser as the registered

    owner, not whether the issuer was obligated to register the purchaser under § 4-8-401.

    Such a registration did not occur in this case. Therefore, pursuant to the plain language

    of the statute, the first condition was not met.

           As to the second condition, Plaintiff asserts that this condition also fails because

    it is undisputed that another person did not become the registered owner of the stock on

    behalf of Biowest; nor did another person, having previously become the registered

    owner, acknowledge that it holds for the purchaser. (Doc. # 80 at 13); (Doc. # 87 at 4).

    The Court agrees. Rick Paniccia, President of Atlas, stated in his declaration that “Atlas

    has not received any statement from Kutrubes that Kutrubes holds his stock for the

    benefit of Biowest.” (Doc. # 80-1 at 78.) Further, Mr. Kutrubes’s June 18, 2019

    shareholder’s request indicated that Mr. Kutrubes was the owner of the stock and the

    request contained no suggestion that Kutrubes held the stock for Biowest. 2 Based on

    the evidence before the Court, the second condition was not met. 3


    2
      In his request, Kutrubes stated that he presently owned stock in Atlas, had been a shareholder
    for 9 years, and sought to “ascertain the value of [his] shares.” (Doc. # 91-1 at 1–6.) He
    attached thereto copies of stock certificates in his name for the Atlas stock at issue in this case.
    3
       Defendants failed to address in their responses whether another person either became the
    registered owner of the uncertificated security on behalf of Biowest or, having previously
    become the registered owner, acknowledged that it holds for Biowest. If Defendants had
    addressed this issue, they may have argued that the April 5, 2018 letter from Kutrubes’s
    litigation counsel to Atlas constituted “another person . . . having previously become the
    registered owner, acknowledg[ing] that it holds for the purchaser.” (Doc. # 80-1 at 22.) The
    Court finds that the April 5, 2018 letter indicated that Kutrubes no longer held the stock; it did
    not indicate that Kutrubes was now holding the stock for the benefit of Biowest. See (id.) (“Mr.
    Kutrubes was owner of 7% of outstanding shares”; “Mr. Kutrubes has transferred that stock to a
    third party, Biowest, LLC”; “You may contact Mr. Leinweber [of Biowest] as necessary regarding
    the Atlas shares”). Therefore, the Court finds that the letter did not constitute such an
    acknowledgment.

                                                    11
Case 1:18-cv-00969-CMA-MEH Document 136 Filed 07/23/20 USDC Colorado Page 12 of 13




             Therefore, Defendants failed to satisfy either condition for delivery of an

    uncertificated security under Article 8 of the UCC. As a result, ownership of Kutrubes’s

    stock did not transfer to Biowest. Cf. Mortg. Investments Corp., 93 P.3d at 560.

    C.       EQUITABLE TRANSFER OF SHARES DID NOT OCCUR

             Defendants’ arguments that the stock equitably transferred to Biowest is

    unavailing. See (Doc. # 25 at 11–13). Although Defendants are correct that Colorado

    recognizes equitable transfer of corporate stock and that the adoption of the UCC does

    not abrogate the principle allowing such equitable transfer, “equitable title claims are

    recognized in Colorado only where the rights of third parties would not be affected.” See

    Mortg. Investments Corp., 93 P.3d at 560. In Mortg. Investments Corp., the Colorado

    Court of Appeals affirmed the trial court’s decision not to apply the equitable transfer

    doctrine because a third party that held a deed of trust would have been affected. As a

    result, ownership of the property at issue did not transfer to the purported transferee.

             In the instant case, Atlas has obtained a pre-judgment Writ of Attachment of the

    shares in question, and the Court has determined that Kutrubes was the legal owner of

    the shares at the time of the attachment. Thus, application of the equitable transfer

    doctrine would affect the rights of a third party, Atlas. As such, and in keeping with

    Colorado precedent, the Court declines to apply the equitable transfer doctrine in this

    case.

                                        IV.    CONCLUSION

             For the foregoing reasons, it is ORDERED as follows:

         •   Plaintiff’s Second Motion for Partial Summary Judgment is GRANTED:


                                                  12
Case 1:18-cv-00969-CMA-MEH Document 136 Filed 07/23/20 USDC Colorado Page 13 of 13




              o the Purported Transfer between Defendants Kutrubes and Biowest is void

                  and of no effect under Article 8 of the UCC;

              o the Writ of Attachment issued in Atlas Biologicals, Inc. v. Kutrubes, Civil

                  Action No. 15-cv-00355-CMA-KMT, attached Defendant Kutrubes’s Atlas

                  stock; and

       •   summary judgment is hereby entered in favor of Plaintiff Atlas Biologicals, Inc.,

           and against Defendants Thomas James Kutrubes and Biowest, LLC, on

           Plaintiff’s first claim for relief—i.e., its claim for declaratory judgment that the

           Purported Transfer is void.




           DATED: July 23, 2020

                                                        BY THE COURT:

                                                        _____________________________
                                                        CHRISTINE M. ARGUELLO
                                                        United States District Judge




                                                   13
